Citation Nr: 1427568	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  12-05 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD
				
Dan Brook, Counsel



INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from January 1968 to December 1969.  He died in April 2009.    

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Houston, Texas Regional Office (RO) of the Department of Veterans' Affairs (VA).

 
FINDINGS OF FACT

1.  The Veteran served in Vietnam.

2.  His death certificate shows that the immediate cause of his death was respiratory failure and that myelodysplastic syndrome and alpha thalassemia were significant conditions contributing to his death.

3.  The evidence is in equipoise as to whether the Veteran's myelodysplastic syndrome was caused by or the result of his military service, including his presumed herbicide exposure therein.    


CONCLUSION OF LAW

Affording the appellant the benefit of the doubt, the criteria for entitlement to service connection for the cause of the Veteran's death are met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102,  3.303, 3.307, 3.309, 3.312 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Given the favorable disposition of the claim for service connection for the cause of the Veteran's death, the Board finds that all notification and development action needed to fairly adjudicate this claim has been accomplished.

II.  Analysis

The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death.  38 C.F.R. § 3.312(a).  A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  38 C.F.R. 
§ 3.312(c).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110, 1131; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.   38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran's service personnel records show that he served in Vietnam from July 1968 to July 1969.  Thus, he is presumed to have been exposed to herbicides during service.  38 C.F.R. § 3.307.  The Veteran's death certificate shows that he died in April 2009.  The immediate cause of death was respiratory failure and myelodysplastic syndrome (MDS) and alpha thalassemia were significant conditions contributing to his death.  In January 2014, the Board sought a medical opinion from a VA hematologist to address the theories of entitlement for service connection for the cause of the Veteran's death raised by the appellant and otherwise suggested by the record.  In the March 2014 opinion, the Chief of Hematology and Medical Oncology at the Miami VA Medical Center determined that it was as likely as not that the Veteran's MDS was caused by or the result of his military service, including presumed herbicide exposure therein.  Although the hematologist did not provide a specific explanation of this finding, given his specific review of the record and his expertise, his opinion still may be afforded some probative value.  Also, there is no medical opinion to the contrary (i.e. an opinion tending to indicate that the Veteran's MDS is not related to his military service).   Thus, the evidence is at least in equipoise as to whether the Veteran's MDS was service-related.  Consequently, the appellant will be afforded the benefit of the doubt and MDS will be considered as a service-connected disability for purposes of her claim.  38 C.F.R. §§ 3.102, 3.303.  Accordingly, given that this service-connected disability is shown by the death certificate to have contributed to cause the Veteran's death, the appellant is entitled to an award of service connection for the cause of death.  38 C.F.R. § 3.312.        

ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


